In a well-prepared motion for a rehearing, appellant seriously contends that we erred in holding that he was not entitled to an instruction by the court on the law of misdemeanor theft.
After again reviewing the record, we remain convinced that the conclusion expressed in our original opinion is correct because appellant presented to Mrs. Policastro a bill for four thousand tile at a cost of Five Hundred Dollars and collected said amount from her, whereas, he purchased the four thousand tile for Four Hundred Dollars, and collected from Mrs. Policastro One Hundred Dollars more than he was entitled to at the time. Consequently, the offense was completed when he collected the Five Hundred Dollars.
Believing that the case was properly disposed of on original submission, the motion for a rehearing is overruled.
Opinion approved by the Court.